Citation Nr: 1448509	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  04-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2007 and October 2009.  This matter was originally on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.  The New York, New York RO, most recently has jurisdiction of the claims folder.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) has been raised by the Veteran's statement of January 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

When the case was previously before the Board it was remanded in part for issuance of a statement of the case on a total rating issue.  That was done and no substantive appeal was received.  As such, that issue is not currently before the Board.  Other remanded issues were service connection for both knees.  That benefit was granted on remand and those issues are no longer before the Board.

The issue of entitlement to an evaluation in excess of 40 percent for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

A chronic bilateral shoulder disability was not manifested during service and is not shown to be related to active service or to service-connected disability; arthritis was not manifested within a year of separation from service.


CONCLUSION OF LAW

A chronic bilateral shoulder disability was not incurred in or aggravated by service and is not causally related to service-connected disability; bilateral shoulder arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 38 USC 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's November 2007 October 2009 Remands, the AOJ requested confirmation of representation, undertook efforts to provide the Veteran with a hearing before a member of the Board, scheduled a VA examination, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2007 and October 2009 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2004, February 2006, March 2006, and January 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

The record also indicates that the appellant has received Social Security disability benefits; however, the duty to obtain records only applies to records that are "relevant" to the claim.  38 U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.").  There is no indication that the records would be relevant to his claim as what is "of consequence" in this case is whether the Veteran's current shoulder disorders are related to his military service, and there is no indication that Social Security records would include any such information.  See also Golz v. Shinseki, 590 F.3d 1317 (2010) (SSA records are relevant if related to the injury claimant is seeking benefits for and there is a reasonable possibility of substantiating claim).  As there is no indication that the SSA records would be relevant to the claim, remanding this issue to obtain such records would serve no useful purpose.  

Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The service treatment records are absent complaints, findings, or diagnoses of any shoulder problems during service.  On the clinical examination for separation from service in June 1977, the Veteran's upper extremities were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from any shoulder disorders during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  There is, however, no medical evidence of any shoulder arthritis within the year after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  To the extent, however, that the Veteran reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.  

In addition, the file contains a Report of Medical Examination of the Department of Corrections in North Carolina in 1979 at which time the Veteran reported back problems and a fractured right forearm but no complaints of any shoulder problems.  The first evidence of any shoulder problems is in a September 1985 Prison Reception and Classification Center medical record which indicates bursitis in both shoulders and reports of chronic pain for six or seven years which would be approximately 1978 or 1979.  In addition, the Board notes that in July 1977, the Veteran filed a claim with VA for benefits evidencing his awareness that he could apply for VA benefits for service-related disabilities.  At that time he did not file a claim for service connection for a shoulder disability.  This is inconsistent with any assertion that his shoulder pain has existed since service because it is reasonable to conclude that if he believed that he had shoulder pain in July 1977 that was related to service, he would have claimed service connection for it at that time.

Thus, the record lacks credible evidence of continuity of bilateral shoulder symptomatology.  As such, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran clearly has current shoulder disabilities.  X-ray in February 2012 showed bilateral degenerative AC joint disease.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and military service.

No medical professional, however, has ever related these conditions to the Veteran's military service or to service-connected lumbosacral strain.  The Veteran underwent VA examination in February 2012 at which time he reported that during military service, he experienced pain in the left shoulder after lifting heavy objects but did not go for medical attention.  The Veteran stated that he was not claiming that his right shoulder was service connected.  After review of the claims file and examination of the Veteran, the examiner opined that the Veteran's bilateral shoulder osteoarthritis was less as likely as not (less than 50 percent probability) incurred in or caused claimed in-service injury, event, or illness.  The examiner noted that a review of the records failed to reveal any shoulder condition during military service; that the evidence showed that the conditions were diagnosed after discharge from the Army, and that the shoulder conditions had not been aggravated by the service connected lumbar conditions.

It is noted that the appellant has never claimed that his shoulder arthritis was related to any incident of combat.

Thus, the record is absent evidence of any shoulder problems during service, evidence of shoulder arthritis within a year following service, credible evidence of continuity of symptomatology, and medical evidence of a medical nexus between the Veteran's current shoulder arthritis and either his military service or service-connected disability.

Although the Veteran contends that his left shoulder arthritis is related to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.


REMAND

As noted above, the record indicates that the appellant has received Social Security disability benefits.  Specifically, the Veteran noted in May 2005 that he was approved for SSI in late August 2003 due to his inability to work.  

What is "of consequence" with regard to the Veteran's increased rating claim is the current severity of his service-connected lumbosacral strain.  As the SSA records may include medical evidence of the severity of the Veteran's spine during the appeal period, VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbar spine that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran's medical and adjudication records should be requested from SSA.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


